Citation Nr: 1729369	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1982 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
In April 2014, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.
 
This claim was previously before the Board in May 2015, at which it was remanded for further development, to include a new VA examination.  The claim has now returned to the Board for further appellate action.  Unfortunately, the development has not been completed and another remand is required. 

The Board notes that in the May 2015 remand, the issue of entitlement to service connection for a left ankle condition, claimed as residuals of a left ankle injury was raised by the record and referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  To date, the issue has not been adjudicated by the AOJ and the Board is again referring it for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be adjudicated on the merits.  

In the May 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine whether his current hypertension disability had its onset in service as a result of high blood pressure readings that were contained within his service treatment records.  Unfortunately, the Board finds that the opinions provided in the August 2015 VA examination and September 2015 opinion are incomplete.  The examiner stated that "sporadic elevation of high blood pressure is not a prolonged physiologic hypertension that required treatment."  However, this opinion is conclusory and does not specify whether or not the high blood pressure readings in service could have been the early manifestations of the Veteran's current hypertension disability.  

Accordingly, the Board finds that the August 2015 VA examination and September 2015 opinion to be inadequate.  A remand is therefore required to obtain this needed medical opinion so as to ensure compliance with its prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Veteran has indicated that he received treatment at the Saginaw, Michigan, VA Medical Center shortly after service.  A review of the record indicates that those records have not been obtained.  While the claim is in remand status, the AOJ should attempt to obtain these records and associate them with the Veteran's claims file in order to comply with VA's duty to assist under 38 C.F.R. § 3.159 (2016). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's VA post-service treatment records from the Saginaw, Michigan VA Medical Center. 

If, after making reasonable attempts to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) (2016), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

2.  After obtaining the outstanding VA treatment records, schedule the Veteran for an examination with an appropriate medical examiner who has not yet examined the Veteran.  The examiner must be provided with this claims file, to include a copy of this remand, and is asked to determine the onset and etiology of the Veteran's current hypertension disability.  Specifically, the examiner is asked to provide the following opinion: 

Whether it is at least as likely as not that the Veteran's readings of high blood pressure recording while he was in service were the onset of his current hypertension disability. 

All opinions provided must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


